Citation Nr: 1142742	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  06-08 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to June 1977 and from February 1982 to August 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  This matter was previously before the Board in October 2008 and February 2010 at which times it was remanded for additional development.  There has been substantial compliance with the Board's October 2008 and February 2010 remand directives by the RO's efforts in obtaining an adequate VA examination containing a nexus opinion on both a direct and secondary basis.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

Records in the claims file indicate the Veteran has also been diagnosed as having other disabilities of these joints.  The U.S. Court of Appeals for Veterans Claims recently held in the context of psychiatric disorders that the Board must broadly construe claims, and must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  With this in mind, the issue on the title page of this decision reflects the expanded issues on appeal as a result of the Clemons decision.   

The issue of entitlement to service connection for a left knee disability, to include degenerative joint disease, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's recurrent left ankle sprains are attributable to service.


CONCLUSION OF LAW

Recurrent left ankle sprains were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

As explained below, with respect to the claim of entitlement to service connection for a left ankle disability, to include degenerative joint disease, the Board has found the evidence currently of record to be sufficient to establish the appellant's entitlement to the benefit sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2010).

II.  Facts

The Veteran's service separation record (DD Form 214) shows that he served as an infantryman and in the military police.  His decorations and awards include the parachutist badge.  

The Veteran's service treatment records show that he sustained multiple contusions in a motorcycle accident in October 1983.  They also show that he was seen for left foot pain in August 1986.  He reported at this time that he experienced pain since injuring the foot on a mission.  He was noted to have a possible fracture which was "trauma oriented".  Following an examination, he was assessed as having a contusion to his left foot.  These records also show that the Veteran was seen in September 1987 for a right ankle injury on "PLF", but he was assessed as having a left foot sprain.  X-ray results were negative.  He was treated with an ace wrap and crutches.  He had been assigned to the 75th Rangers at the time of injury.  The Veteran was shown to have a normal clinical evaluation of the lower extremities at an OCS and Commissioning Examination in November 1987.  His records indicated that he elected not to have a separation examination.

In December 2003, the Veteran filed a claim for service connection for various ailments including "pain and stiffness in...ankles".  

The Veteran reported in a January 2004 statement that he was in a jump status for over five years and took part in over 100 static line jumps.  He said he served with the 3rd Ranger Battalion, the 75th Ranger Regiment and the Ranger Training Brigade from 1984 to 1989 and received numerous sprains to his ankles during this period.  He added that he sustained a stress fracture to his left foot from a jump in 1986 and suffered broken bones in his foot in an accident in 1983.  He said although he suffered several injuries in service, he always tried to "suck it up" and "drive on" and that that was the Ranger way.

At a VA examination in November 2008, the Veteran reported that he sustained a left ankle sprain in 1983 secondary to a motorcycle accident.  He reported that he experiences occasional pain secondary to weather changes.  He denied any surgery, hospitalization or local injections related to his left ankle.  An x-ray of the left ankle revealed the following:  "On the 'right' there is an osteophyte the tip of the medical malleolus.  There is an oval bony density just distal to this.  This could represent an accessory bone; however, on oblique view there is a vague lucency just above the osteophyte and this probably represents an old remote chip fracture.  The 'left' ankle appears normal otherwise."  The assessment given on this x-ray report was probable old chip fracture of the medial malleolus on the left.  The Veteran was diagnosed as having degenerative joint disease of the left ankle.  The examiner opined that this condition was less likely than not related to military service.  He explained that there was no evidence that the Veteran sustained any injuries to his left ankle and that after 19 years after his release from service, there was no medical records showing any evaluation or treatment of this condition.  He added that during the period of 2000 to 2006 the Veteran was working as a construction heavy equipment operative and it was during that time that he filed a claim for disability.  He added that during active service the Veteran did complain of joint pain and was evaluated and treated accordingly.  

In a statement dated in December 2009, the Veteran said that he was treated on several occasions for his ankles.  He also said that his job as an equipment operator from 2003 to 2006 did not require physical exertion, walking, standing or lifting, and he usually sat in a vehicle or machine operating controls.  He added that he doesn't visit a doctor or hospital for pain unless it is "truly unbearable".  

At a VA examination in March 2010, the examiner relayed the Veteran's report of night jumps in service during with no wind and landing on his pack injuring his left ankle.  He said he was seen by a medic and was unable to put his boot on because of the swelling.  The examiner further relayed the Veteran's report of continued episodes of twisting his ankles, particularly on uneven surfaces.  Findings were essentially unremarkable, but revealed that the Veteran's gait showed a slight limp favoring the left.  The examiner reviewed the ankle x-rays from November 2008 and concluded that they were negative and represented no posttraumatic change and no degenerative change.  He said that at the tips of both medial malleoli were two, round, small bone ossicles, which represent accessory bones and no prior fracture.  He said these were not the result of and do not represent degenerative osteoarthritis or posttraumatic arthritis of the medial malleolus.  He also said that the findings of the bone ossicles did not represent any old chip fractures.  He diagnosed the Veteran as having bilateral ankle sprains and said that his history suggests ankle sprains with current negative x-rays and no evidence of degenerative joint disease.  He said he did not agree with the November 2008 examination, which stated in a medical opinion that there was degenerative joint disease of both ankles for the reasons he stated.  He also said he did not agree with the November 2008 examination that discussed the relationship between the ankles and service.  Rather, he said that based on the information at hand, it was his opinion that it was at least as likely as not that the Veteran did sustain ankle sprains in the military.  He added that the Veteran's present symptoms regarding these ankle sprains were minimal and did not interfere with activities of daily living or his occupation.  He concluded that the physical examination was negative.

In a statement received by VA in September 2011, the Veteran explained that whenever a Ranger gets a sprain in service or other minor trauma, he was treated with an ice pack, Ace bandage and Motrin.  He said that servicemen did not frequent sick call in the Ranger Units and if they did they did not remain in the unit very long.  He said he had been injured many times in service, but didn't complain about it.  He indicated that many soldiers with a record such as his, that is, nearly 100 static line parachute jumps, have problems with their knees, ankles and back.  He added that he also participated in road marches and intense training with very heavy loads.

III.  Analysis

As an initial matter, the Board notes that the Veteran is not asserting that his left ankle disability resulted from him engaging in combat with the enemy.  Therefore, the combat provisions of  38 U.S.C.A. § 1154(b) (West 2002) are not applicable. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden /Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted in the most recent VA examination report of March 2011, the Veteran is diagnosed as having recurrent ankle sprains.  Thus, he has a left ankle disability as he claims.  Although the Veteran was diagnosed as having degenerative joint disease of the left ankle by a VA examiner in November 2008, the March 2011 VA examiner disagreed with this diagnosis and said that his interpretation of the November 2008 x-ray report of the Veteran's left ankle was that it was negative and represented no posttraumatic change and no degenerative change.  He supports his finding by clearly reporting the x-ray findings and interpreting such findings in a consistent manner.  In this regard, the March 2011 examiner noted with respect to the Veteran's left ankle that at the tips of both medial malleoli were two, round, small bone ossicles which represented accessory bones and no prior fracture.  He explained that these represent bone ossicles and are not the result of and do not represent degenerative osteoarthritis or posttraumatic arthritis of the medial malleolus.  

On the other hand, the November 2008 examiner's diagnosis of degenerative joint disease of the left ankle is not consistent with the actual findings or impression on the radiological report.  Rather, this report which mistakenly refers to the right ankle at one point, states that the left ankle appeared normal except for findings representing probable old chipped fracture at the tip of the medial melleolus.  This is followed by an impression of probable old chip fracture tip of the medial malleolus on the left.  There is no indication from this report of degenerative joint disease in the left ankle.  Although mild degenerative change on the right is noted, there is no similar finding on the left.  Thus, the diagnosis by the November 2008 VA examiner of degenerative joint disease of the left ankle is not supported by the November 2008 radiological findings.  Accordingly, the Board accords greater weight to the March 2010 VA examiner's diagnosis of recurrent ankle sprains.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").

The remaining question is whether there is evidence of an injury in service and evidence supporting an etiological link between such injury and the present disability.  38 C.F.R. § 3.303; Shedden, supra.

The Veteran relates his current left ankle problems to his duties in a Ranger Unit in service.  More specifically, he reports that he made nearly 100 static line parachute jumps in service as well as participated in road marches and intense training with very heavy loads.  His report is consistent with his service records showing that he served in a Ranger Unit and was awarded the parachutists badge.  The Veteran also reports that he sustained a number of ankle sprains to both ankles in service as a result of these duties, but he just "dealt with it" and did not go to sick call every time he had a sprain.  He said he treated such injuries with an ice pack, ace bandage and Motrin.  The Board finds the Veteran's assertions in this regard to be credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a layman is competent to report what he or she experiences through one of the senses).   Moreover, the Veteran's service treatment records document that he sustained multiple contusions in a motorcycle accident in October 1983, was seen for left foot pain in August 1986 that began while he was on a mission, and was seen in September 1987 for a "right" ankle injury, but was assessed as having a "left" foot sprain.    

In addressing the question of a nexus between the Veteran's present diagnosis of recurrent left ankle sprains and service, the March 2010 VA examiner opined that it was at least as likely as not that the Veteran did in fact sustain ankle sprains while in the military.  His opinion is based on his examination of the Veteran and an accurate characterization of the evidence of record, to include the Veteran's service duties as a Ranger.  Thus, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  Although the examiner goes on to state that the Veteran's current symptoms were "minimal", this does not negate his opinion that supports a relationship between the Veteran's recurrent left ankle sprains and ankle sprains in service.  

Based on the foregoing, the Board finds that the preponderance of the evidence favors granting the Veteran's claim of entitlement to service connection for a left ankle disability, diagnosed as recurrent left ankle sprains.  38 C.F.R. § 3.303; Shedden, supra.


ORDER

Service connection for recurrent left ankle sprains is granted.


REMAND

Following the issuance of the most recent supplemental statement of the case in May 2011 addressing the issue of entitlement to service connection for a left knee disability additional pertinent evidence has been received.  Such evidence consists of a September 2011 statement from the Veteran discussing various discrepancies he noted in the recent March 2010 VA examination report with respect to his left knee.  He also provided new and additional detail regarding inservice injuries to his left knee.  The AMC received this evidence in September 2011 and, in turn, forwarded the evidence to the Board that same month.  This evidence is certainly pertinent to the Veteran's claim of entitlement to service connection for a left knee disability, claimed as degenerative joint disease, and was not accompanied by a waiver of jurisdictional review by the RO.    

Pursuant to 38 C.F.R. § 20.1304(c) (2011), any additional pertinent evidence received by the Board that has not already been considered by the agency of original jurisdiction (AOJ) must be referred to the AOJ for initial review unless there has been a waiver of such referral by the claimant.  Thus, the case is remanded to the RO to consider the evidence and conduct any further development deemed appropriate.

While the Board regrets that yet another remand of this matter will further delay a final decision on appeal, the Board finds that a remand to the RO/AMC is necessary to ensure that all due process requirements are met.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the claims file, to include all evidence submitted after the May 2011 supplemental statement of the case, and take any development action deemed appropriate.  Thereafter, readjudicate the issue of entitlement to service connection for a left knee disability claimed as degenerative joint disease.  Consideration should be given to this issue on both a direct and secondary basis, in light of all of the evidence of record.  See 38 C.F.R. §§ 3.303, 3.310.  If the benefit sought is not granted, furnish the appellant and his representative with a supplemental statement of the case and afford them an opportunity to respond before returning the record to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


